DETAILED ACTION
Drawings
1.	The drawings were received on 8/9/2021.  These drawings are acceptable.
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tickle (US 3,791,491) in view of Asano (EP 1950448).
Tickle discloses a floating caliper brake device (Title) for a railroad vehicle, comprising: 
a support frame (9) that includes a cylindrical portion (8) and is installed on a railroad bogie (Col. 2, lines 31-41); 
a support pin (10) that is supported by the cylindrical portion in such a manner as to be slidable in an axial direction of the cylindrical portion; 

a first brake shoe (3) that is provided on the first arm portion; 
a second brake shoe (3) that is provided on the second arm portion and is opposite to the first brake shoe in the axial direction; 
a pressurizing device (8) configured to move the first brake shoe back and forth with respect to the second brake shoe.  Tickle does not disclose details of the pressurizing device.
Asano discloses a brake cylinder comprising a pressurizing device (14) configured to move the first brake shoe back and forth with respect to the second brake shoe; 
an elastic member (21) that is supported by the cylindrical portion and is expandable and contractible in the axial direction; 
a stopper member (5) that is supported by the cylindrical portion in such a manner as to be immovable relatively to the cylindrical portion in the axial direction; and 
a moving member (22; [0030]) that is frictionally engaged with the support pin on the second side from the elastic member so as to be slidable in the axial direction, 
wherein an end portion of the elastic member on the first side and an end portion of the stopper member on the first side are each supported by the cylindrical portion (17), 

an end portion of the elastic member on the second side projects toward the second side from the end portion of the stopper member on the second side and is connected to the moving member (21, Fig. 1).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the power actuator of Tickle by using the slack-adjusting brake cylinder of Asano in order to provide slack-adjusted braking.
	As per claim 2, Tickle and Asano disclose the floating caliper brake device for a railroad vehicle according to claim 1.  Asano further discloses wherein the moving member is frictionally engaged with the support pin in such a manner that a maximum static friction occurring between the support pin and the moving member is greater than a restoring force of the elastic member ([0030], [0033]). 
As per claim 3, Tickle and Asano disclose the floating caliper brake device for a railroad vehicle according to claim 1.  Asano discloses further comprising a restriction member (20; [0031]) configured to restrict a distance between the end portion on the first side of the elastic member and the end portion on the first side of the moving member to not more than a predetermined value. 
As per claim 4, Tickle and Asano disclose the floating caliper brake device for a railroad vehicle according to claim 2.  Asano discloses further comprising a restriction member (20; [0031]) configured to restrict a distance between the end portion on the first side of the elastic member and the end portion on the first side of the moving member to not more than a predetermined value.
Response to Arguments
5.	Applicant's arguments filed 8/9/2021 have been fully considered but they are not persuasive.
Regarding the rejection of claim 1 under Tickle and Asano, the applicant argues that:
“Tickle does not disclose a floating caliper brake device, but a railway brake. It is evident from the description that "the yoke 4 is rigidly mounted on the frame of the sprung mass of the vehicle" (see column 2, lines 12-13), indicating that the brake device is not floating” (Page 7).

Tickle discloses a floating railway brake.  A single actuator (8) pushes the caliper levers (1a, 1b) against the brake disk (16).  The brake caliper levers (1a, 1b) float relative to one another.  When one caliper lever makes contact, it causes a reaction that is transmitted through the actuator to the other caliper lever.  In a fixed brake, multiple pistons drive respective pistons on opposite sides of the brake disk.
The applicant argues that:
(Moreover, the clearance adjustment device for brake cylinder of Asano is attached to the brake shoe as described in paragraph [0023] of Asano, "a brake block of a vehicle braking device (not shown) is connected to a top end of the push rod 8".  That is, the device of Asano is attached at a position corresponding to the pressurizing device 6 of the claimed invention.  Therefore, if the conventional floating caliper device is to be improved based on the description of Asano, the pressurizing device would be improved to the configuration of Asano.  In this case, the configuration is different from that of the claimed invention, which has the caliper retracting mechanisms around the support pin” (Page 7).

The proposed modification is replacing the power actuator 8 of Tickle with the brake actuator 1 of Asano.  Push rod (8) of Asano corresponds to piston rod (10) of Tickle.  The brake block is not part of the proposed modification.
The applicant argues that:
“Even if the clearance adjustment device for brake cylinder of Asano is provided as the pressurizing device, although the distance between the first brake shoe mounted on the pressurizing device and the wheel can be kept constant, the second brake shoe would remain in contact with the wheel because the position of the caliper itself cannot be retracted. Therefore, the effect of preventing the dragging phenomenon cannot be obtained” (Page 8).

The applicant argues that:
“Moreover, one of ordinary skill in the art would still not have arrived at the claimed invention that have the caliper retracting mechanisms around the support pin, without impermissible hindsight” (Page 8).

The proposed combination of Tickle and Asano reads on the claims.  Replacing one piston-rod brake actuator with another does not require extraordinary skill in the art or hindsight.
Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787.  The examiner can normally be reached on M-F, 8:30am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEPHEN M. BOWES IV
Examiner
Art Unit 3657



/STEPHEN M BOWES/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657